El Juez Asociado Señor Torres Rigual
emitió la opinión del Tribunal.
Debemos decidir en este recurso si la Sec. 16 del Art. II de la Constitución del Estado Libre Asociado y la legislación que establece la jornada legal de trabajo en Puerto *491Rico, Ley Núm. 379 de 15 de mayo de 1948, 29 L.P.R.A. see. 274 y sigs., se aplican a los contratos de los trabajadores migrantes que prestan servicios en labores agrícolas en los Estados Unidos.
Los interventores José Monge Carrasquillo y Eduardo Rosario suscribieron en Puerto Rico contratos de trabajo para los años 1972 y 1973 respectivamente, en virtud de los cuales ellos prestaron servicios a la peticionaria Green Giant Co. en los estados de Delaware y Maryland. Dichos contratos fueron aprobados por el Secretario del Trabajo de Puerto Rico a tenor con las disposiciones de la Ley Núm. 87 de 22 de junio de 1962, 29 L.P.R.A. see. 526 y sigs., la cual regula la contra-tación de trabajadores puertorriqueños cuyos servicios hayan de utilizarse fuera de Puerto Rico.
Los interventores instaron demanda contra la peticionaria en el Tribunal de Distrito reclamando el pago de compensa-ción extraordinaria por horas alegadamente trabajadas en Maryland y Delaware en exceso de la jornada legal, por el día de descanso y una suma adicional en concepto de penali-dad. El Tribunal de Distrito denegó la desestimación de la demanda solicitada por Green Giant Co. y el Tribunal Superior confirmó dicha resolución sin expresar fundamentos.
La peticionaria nos pide la revocación de dicha resolución fundándose esencialmente en la inaplicabilidad de la Sec. 16 del Art. II de la Constitución y de la mencionada Ley Núm. 379 al contrato de trabajo, objeto de este caso, cuya consu-mación ocurre fuera de Puerto Rico.
La solución al planteamiento de la recurrente requiere que examinemos el contrato entre las partes, la ley que lo regula —Ley Núm. 87 supra — los propósitos que la animan, así como los alcances de la Ley Núm. 379 y de la garantía constitucio-nal a compensación extraordinaria, Sec. 16 del Art. II de la Constitución.
El contrato de trabajo regula minuciosamente las reía-*492clones entre las partes proveyendo entre otras cosas las siguientes:
1. Los términos del empleo y reempleo. (Art. 2)
2. Garantía de trabajo semanal. (Art. 3)
3. Los períodos de paga y la fijación de un salario mínimo de $1.80 por hora o el tipo de salario prevaleciente en el área de empleo, cualquiera que sea mayor. (Art. 4C)
4. Conservación de récord sobre horas trabajadas, salarios, clase de cosecha, deducciones y dinero retenido del salario, dis-poniéndose una compensación adicional a lo adeudado, si el pa-trono dejare de mantener estos récords y resultara que no se pagó adecuadamente al trabajador. (Art. 4J)
5. Se fija una jornada de trabajo de ocho horas en cada día en que se proporcione trabajo y seis días en cada semana de trabajo, estipulándose que por mutuo acuerdo el trabajador podrá trabajar horas adicionales o un séptimo día en cualquier semana de trabajo. (Art. 5A)
6. Se prohíbe el discrimen contra el trabajador por motivo de raza, color, credo, afiliación o actividad en cualquier organización de trabajo; asumiendo el patrono responsabilidad hacia el traba-jador por los mismos derechos, privilegios y condiciones brinda-das a trabajadores industriales por sus patronos bajo las leyes de Compensaciones Obreras del estado en que ha estado empleado el trabajador; asumiendo, además, el patrono iguales responsa-bilidades cuando se requiere a los trabajadores vivir en casas proporcionadas por él. (Art. 5C)
7. Se impone la obligación al patrono de proporcionar al trabajador vivienda limpia, adecuada, higiénica, sin costo alguno para el trabajador, así como comidas adecuadas, etc. (Arts. 5A y 5B)
8. Regula las responsabilidades del trabajador. (Art. 7)
9. Reglamenta la transportación del trabajador desde el punto de partida en Puerto Rico hasta el lugar de empleo y regreso. (Art. 8)
10. Provee para el pago de un seguro grupal no ocupacional. (Art. 9)
11. Autoriza al Departamento del Trabajo a representar al trabajador en todo asunto que surja bajo el contrato, estable-ciendo la facultad del Departamento de cancelar el convenio cuando el patrono dejare de cumplir con el mismo. (Art. 10)
*49312. Estipula que el patrono se somete a la jurisdicción de los tribunales de Puerto Rico para todos los propósitos de enfor-zar el convenio, sin limitar el derecho del trabajador a iniciar acción legal en cualquier corte competente del estado del patrono. (Art. 11)
Lo primero que llama la atención de este contrato de trabajo es que, a pesar de la previsión de las partes en cubrir puntillosamente sus relaciones contractuales, no se proveyó para una cuestión tan importante como lo es la compensación extraordinaria. La omisión cobra mayor relieve y significación frente al hecho de que las partes estipularon específicamente una jornada de trabajo de ocho horas y su ampliación a horas adicionales por mutuo acuerdo. (Art. 5A.) Es decir, tuvieron presente la posibilidad de que se rindiese labor en exceso de la jornada acordada pero no dispusieron el pago de compensación extraordinaria.
La única expresión que hay en el contrato sobre el pago de compensación adicional se refiere al caso en que el patrono dejare de mantener los récords indicados en el convenio y se comprobara que el trabajador no fue pagado adecuadamente. (Artículo 4J.) Es lógico asumir que si la compensación adi-cional hubiere de ser aplicable, además, a horas extras, así se hubiera dispuesto.
Los demandantes alegan que le aplican los beneficios de la Ley Núm. 379, pero nótese que el propio texto de dicha ley restringe su ámbito de operación al trabajo realizado en Puerto Rico. La Exposición de Motivos es clara al respecto:
“Es la .política de esta ley limitar a un máximo de ocho horas la jornada legal de trabajo en Puerto Rico y proveer el pago de un tipo doble de salario para las horas trabajadas en exceso de la jornada legal.” (29 L.P.R.A. see. 271. (Énfasis suplido.)
En cuanto a la Ley Núm. 87, supra, que autoriza la intervención del Secretario del Trabajo en la negociación del contrato de trabajo, es conveniente señalar que dicha ley no incluye el pago de compensación extraordinaria. Un examen *494de su historial legislativo no revela intención al respecto. Los interventores, sin embargo, sostienen que el historial legisla-tivo da base para deducir la intención de que la Ley Núm. 379 y la Sec. 16 del Art. II de la Constitución son de aplicación al contrato de trabajo. Argumentan que en el Informe de la Comisión de Trabajo de la Cámara de Representantes al P. de la C. 507, que luego se convirtió en la Ley Núm. 87, aparece un comentario al efecto de que: “Esta Comisión entiende que los propósitos que animan al P. de la C. 507 responden a la po-lítica pública del gobierno de Puerto Rico, de proteger, con to-dos los recursos a la disposición del estado, los derechos de los trabajadores, tal y como estos han sido definidos en el Artículo II de nuestra Constitución y en los innumerables estatutos al respecto.” Diario de Sesiones 1962, a la pág. 1382.
Esta afirmación quedó desvirtuada por manifestaciones del propio presidente de la Comisión de Trabajo en el hemi-ciclo, el señor Armando Sánchez Martínez, experimentado legislador en cuestiones laborales. Al discutirse el P. de la C. 507 el Sr. Sánchez Martínez admitió que dichos contratos no se regían por las leyes de Puerto Rico. Así lo expresó al responder al siguiente planteamiento que en ese sentido hizo un miembro de la Cámara de Representantes:
“Sr. Rivera Morales: .
. . . Eso quiere decir que estos trabajadores, que se han acostum-brado ya a normas en Puerto Rico, establecidas, .primero por convenios colectivos y luego por ley, donde a nadie se le ocurre en un convenio colectivo poner una semana de más de 40 horas ni más de seis días, — y que siempre, y en muchos convenios, toda vez que se trabaja más de medio día los sábados hay que pagar doble tiempo, y el domingo — , en este caso él Departamento del Trabajo no debe sentirse orgulloso de entregarle un contrato a los trabajadores para autorizar a los agricultores en Estados Unidos que pongan a trabajar a estos compatriotas siete días a la semana y que se les pague tiempo sencillo, de acuerdo con lo que se ve de este contrato”
*495“Sr. Sanchez Martinez:
Claro, es bueno también señalar que aquí en Puerto Rico gozamos, sin lugar a dudas por una ley, de cómo se define la ‘semana de trabajo’ y cómo se define la ‘jornada diaria de trabajo’. Es decir, que aquí, cualquier convenio colectivo que se negociara, que estuviera por debajo de las disposiciones de la ley, sería completamente ilegal. Pero, desgraciadamente, no hay esas disposiciones de ley en ninguno de los Estados, para la fase agrí-cola, donde se negocian estos convenios colectivos ... o estos convenios de protección para los trabajadores migrantes. Quiere decir que, a pesar de esa dificultad, se han establecido garantías no existentes en legislación allí, se han asegurado las garantías de que habla ese contrato del Departamento del Trabajo en re-presentación de los trabajadores migrantes.” Diario de Sesiones 1962, a la pág. 1383.
Otro elemento que robustece la conclusión de que ni la Ley Núm. 87 ni el contrato de trabajo tuvieron la intención de hacer aplicable a los trabajadores migrantes la compensa-ción extraordinaria, es que en el 1969, se derogó el reglamento que fuera promulgado por el Secretario del Trabajo en 12 de abril de 1948, mucho antes de la aprobación de la Ley Núm. 87 y del contrato aquí en cuestión, el cual disponía que: “El Se-cretario del Trabajo no aprobará ningún contrato cualquiera cuyos .términos conflijan con las leyes del trabajo de Puerto Rico.” La derogación de esta prohibición abona al entendi-miento de las partes de que las leyes de Puerto Rico no eran aplicables a dicho contrato, (1)
No hay duda de que si la Ley Núm. 87 hubiese dispuesto que las leyes laborales de Puerto Rico se aplicaban al contrato en cuestión estaríamos obligados a seguir el mandato legisla-tivo. Podría argüirse, sin embargo, y así lo plantean los inter-ventores, que no empece tal omisión la Sec. 16 del Art. II de la *496Constitución se aplica de pleno derecho.(2) El argumento no es sostenible.
La Constitución y las leyes generalmente tienen el propósito de resolver situaciones de carácter interno del país y no para aplicarse a condiciones externas, salvo por mandato del legislador o por razones poderosas de política pública. No habiendo tal mandato en la Ley Núm. 87 ni en la Constitución examinemos la política pública del Estado Libre Asociado con respecto a los trabajadores migrantes a los fines de determinar si la aplicación de la Sec. 16 al contrato de trabajo en este caso promueve o vindica algún interés legítimo del Estado Libre Asociado.
La Exposición de Motivos de la Ley Núm. 25 de 5 de diciembre de 1947, 8 L.P.R.A. see. 319, expone la política pública sobre trabajadores migrantes en la siguiente forma:
“La política pública del Gobierno de Puerto Rico, en lo que respecta a promover el bienestar de los trabajadores mediante empleos lucrativos y a la migración de puertorriqueños a los Estados Unidos Continentales y a otros países con los fines de obtener ocupación, es la que a continuación se expresa:
(a) ........
(b) ........
(c) La labor de orientación y guía que es deber del Gobierno de Puerto Rico realizar con respecto a la migración de trabaja-dores puertorriqueños a los Estados Unidos o a otros países deberá quedar enmarcada dentro de los siguientes principios básicos: (1) El Gobierno realizará todas las gestiones de educa-ción, mejoramiento y orientación para que en todo momento la industria, la agricultura y el comercio de Puerto Rico retengan *497el personal necesario para el desarrollo de nuestra producción hasta el máximo; (2) se orientará a los trabajadores 'puertorri-queños interesados en migrar para que sólo vayan a los sitios donde exista una verdadera demanda de trabajo y su presencia en tales sitios no contribuya a una reducción en los salarios o a una perturbación en las condiciones de trabajo allí existentes; (B) En cualesquiera sitios a donde vayan los trabajadores puer-torriqueños deberán obtener los mismos salarios y condiciones de trabajo que disfrutan los trabajadores naturales de o residentes en esos sitios....
(d).”
3 L.P.R.A. see. 319. (Énfasis suplido.)
La preocupación básica del legislador en cuanto a salarios concierne gira sobre dos intereses primordiales: a) la protec-ción de los salarios y condiciones de trabajo existente en el área de empleo y b) la obtención para los trabajadores puer-torriqueños de los mismos salarios y condiciones de trabajo que disfrutan los trabajadores naturales de o residentes en el área de empleo. No forma parte de esta política pública la obtención para los trabajadores migrantes de salarios y con-diciones de trabajo más allá de las que prevalecen en el área de empleo. No podría ser el propósito del legislador promover un trato privilegiado para el trabajador puertorriqueño fuera de Puerto Rico porque ello no sólo sería contrario a nuestro sentido de justicia sino al principio que encarna la propia Sec. 16 que garantiza igual paga por igual trabajo.
La aplicación de la garantía a compensación extraordina-ria a los trabajadores puertorriqueños que prestan servicios fuera de Puerto Rico les resultaría perjudicial pues, en efecto, les destruiría una fuente de trabajo adicional y de los ingresos consiguientes; ya que el imponer un trato privilegiado para nuestros trabajadores le estaríamos de hecho' cerrando las oportunidades de trabajo en estados como Maryland y Delaware, por ejemplo, cuyas leyes no proveen el pago de compen-sación extraordinaria.
*498El reclamo de los interventores de que se les extienda la garantía constitucional en la misma forma que se aplica a los trabajadores que rinden labores en nuestro país resultaría pues en el contrasentido de que la igual protección de las leyes constituiría en este caso un privilegio repugnante a sí mismo.
Los interventores sostienen, además, que el contrato de tra-bajo debe regirse por las leyes de Puerto Rico porque éste es el estado donde existen los puntos de enlace o contactos más dominantes, a tono con la doctrina establecida en Vda. de Fornaris v. Amer. Surety Co. of N.Y., 93 D.P.R. 29 (1966); Maryland Cas’y. Co. v. San Juan Rac’g Assoc. Inc., 83 D.P.R. 559 (1961). Elaboran su argumento enumerando los diversos enlaces o contactos que surgen con respecto a este foro en comparación con los existentes en relación con el estado de Delaware. Entre ellos mencionan: 1) que los contratos se negociaron por el Secretario del Trabajo en Puerto Rico, 2) el reclutamiento de los trabajadores se llevó a efecto en Puerto Rico con la autorización del Secretario del Trabajo, 3) el contrato comenzó a efectuarse en Puerto Rico ya que el patrono se obligó a darle transportación desde aquí, 4) el patrono tiene que notificar a la División de Migración del Estado Libre Asociado el despido de cualquier trabajador, los récords de las nóminas, los accidentes de trabajo, 5) el patrono se somete a la jurisdicción de los tribunales de Puerto Rico, 6) los trabajadores están domiciliados en Puerto Rico y 7) el patrono tiene agente de reclutamiento en Puerto Rico.
La doctrina de los contactos dominantes no responde a criterios cuantitativos. No es el número de contactos lo que determina la ley aplicable sino la calidad de éstos en relación con la cuestión en controversia. Se trata más bien de un pro-ceso analítico en que se evalúan los diversos contactos siguiendo los principios generales o factores que se han formulado por la doctrina científica para dirimir los conflictos de leyes. Véanse, Leñar, Robert, American Conflicts Law, *499Caps. 10 y 11 (1959); Currie, Brainerd, Selected Essays of the Conflicts of Law (1963); Sherwood, Arthur, The Transition from the Lex Loci Rule to the Dominant Contacts Approach, 62 Mich. L. Rev. 1358 (1963-64); Coyne, Raymond, Contracts, Conflicts, and Choice-Influencing Considerations, U. Ill. L. F. 323 (1969); Reese, Willis, Conflicts of Laws and the Restatement Second, 28 Law & Contemp. Prob., 679 (1963); Weintraub, The Contracts Proposals of the Second Restatement of Conflict of Laws — A Critique, 46 Iowa L. Rev. 713 (1960-61); Restatement, Conflict of Laws 2d, secs. 6 y 188.
El “Restatement” formula los siguientes principios generales para guiar este proceso analítico: a) las necesidades del sistema interestatal e internacional, b) las normas relevantes de política pública del foro, c) las normas relevantes de política pública de otros estados interesados y los intereses relativos de esos estados en la determinación de la controversia, d) la protección de .las expectativas razonables, e) las normas básicas de política pública relativas al campo específico de derecho en que surge la controversia, f) certeza, predictibilidad y uniformidad del resultado, g) simplificación de la determinación y aplicación de la ley a ser aplicable. Op. cit, see. 6, pág. 10. Leñar propugna una variante de estos princi-pios resumiéndolos en los siguientes: a) predictibilidad del resultado, b) mantenimiento del orden interestatal e interna-cional, e) simplificación de la tarea judicial, d) promoción de los intereses fundamentales del foro y e) aplicación de la mejor regla de derecho, op. cit. a la pág. 245.
Estos principios se formulan meramente como guías gene-rales que varían de importancia y de aplicación de acuerdo con la naturaleza del caso y de la controversia en cuestión. No hay unanimidad de criterios en la aplicación de los mismos, pero de todas maneras, en ausencia de normas legislativas apropia-das pueden ser de utilidad para orientar el ejercicio de discre-ción judicial en cada caso.
*500En el caso de autos son de especial consideración los prin-cipios relativos a las normas relevantes de política pública y a los intereses sociales afectados las cuales discutimos ante-riormente. El análisis de los contactos mencionados por los interventores a la luz de las normas relevantes de política pública y de los intereses afectados nos convence que ninguno de esos contactos tiene la menor importancia en relación con el pago de compensación extraordinaria. Las gestiones efectuadas por el Secretario del Trabajo en relación con el contrato van dirigidas a promover la política pública establecida en la Ley Núm. 25 de 5 de diciembre de 1947, supra, que como sabemos, consiste en garantizar a los trabajadores migrantes los mismos salarios y condiciones de trabajo que disfrutan los trabajadores naturales o residentes en el área de empleo. Igualmente, las gestiones de los peticionarios relacionadas con el contrato y el reclutamiento de los trabajadores tampoco tiene relevancia al-guna con la compensación extraordinaria.
Por otro lado, en un contrato de servicio como el de autos es de fundamental importancia el foro donde se han de prestar los servicios. Este es el contrato más significativo para de-terminar la ley aplicable con respecto a la compensación extra-ordinaria, ya que tanto el objeto del contrato como su causa —el rendimiento de los servicios y el pago de los salarios— ocurren allí. Es en dicho estado donde va a surgir la posibi-lidad de trabajar horas adicionales a la jornada acordada y donde las partes se van a poner de acuerdo al respecto. Es propio que cualquier controversia sobre esta cuestión se dilu-cide por las normas relevantes de política pública de ese foro. (3) De otra manera, se crearía un verdadero caos si cada *501estado aplicara sus propias leyes laborales a los trabajadores de origen que presten servicios en otros estados. Ello imposibi-litaría la uniformidad en los salarios y las condiciones de em-pleo, que es el objetivo fundamental de nuestra política públi-ca y que también lo es la de los estados de Maryland y Delaware a los que se les aplicara la ley Wagner-Peyser, 29 U.S.C. see. 49, y su reglamento, 20 C.F.R. sec. 602-9 (c).
El análisis que hemos hecho precedentemente sobre la doc-trina de contactos dominantes nos lleva a concluir que la ga-rantía constitucional a compensación extraordinaria no es de aplicación a los obreros migrantes puertorriqueños que rinden labores agrícolas fuera de Puerto Rico.

Se dictará sentencia revocando la aquí recurrida y orde-nando la desestimación de las demandas consolidadas en este caso.

El Juez Presidente Señor Trías Monge disiente reserván-dose el derecho de exponer por escrito sus puntos de vista oportunamente.

 Es de justicia señalar que fueron los propios interventores los que trajeron a nuestra atención dicho reglamento en su elaborado alegato. .


La Sec. 16 del Art. II de la Constitución lee:
“Se reconoce el derecho de todo trabajador a escoger libremente su ocupación y a renunciar a ella, a recibir igual paga por igual trabajo, a un salario mínimo razonable, a protección contra riesgos para su salud o integridad personal en su trabajo o empleo, y a una jornada ordinaria que no exceda de ocho horas de trabajo. Sólo podrá trabajarse en exceso de este límite diario, mediante compensación extraordinaria que nunca será menor de una vez y media el tipo de salario ordinario, según se disponga por ley.”


E1 American Law Institute propugna una regla similar en el Restatement, Conflict of Laws 2d, sec. 196:
“La validez de un contrato para prestar servicios y los derechos que éste crea se determinan, en ausencia de selección eficaz por las partes, por la ley local del estado donde requiere el contrato que se presten los servicios, a menos que, respecto a la cuestión, algún otro estado tenga una conexión *501más significativa con el asunto y las partes bajo los principios expuestos en la sección 6, en cuyo caso se aplicará la ley de dicho otro estado.” (Traducción nuestra.)